DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on October 6, 2020.
Claims 1, 11, and 16 have been amended and are hereby entered.
Claims 7 and 17 have been canceled.
Claims 1–6, 8–16, and 18–20 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2020 has been entered.
Response to Amendment
The amendment filed September 1, 2020 has been entered.  Claims 1–6, 8–16, and 18–20 remain pending in the application.

Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, lines 9–10, “the second document first document representing different times” should read “the second document and the first document representing different times”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation “the third list” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  This can be corrected by amending the limitation “transforming the modified document and the second document” in line 9 to read “transforming the modified document and the second document into a third list of words”.  For the purposes of examination, “the third list” has been interpreted as a list of words based on the modified document and the second document.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	

First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–6, 8–16, and 18–20 are directed to a process (“A method”), so claims 1–6, 8–16, and 18–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–6, 8–16, and 18–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
A method for change in language-based textual analysis, comprising: 
 . . . retrieve a plurality of documents from a data source according to automated scheduling;
retrieving, from the data source, a first document of a first type; 
retrieving, from the data source, a second document of the first type, the second document first document representing different times; 
automatically removing sections from the first document and second document based on a change comparison to be performed; 
performing the change comparison to identify changes between the first document and the second document; 
calculating a change score based on the identified changes; 
presenting the first document and the second document with the identified changes identified; 
receiving a selection of at least one of the identified changes in the first document to generate a modified document, the modified document being 
identifying hypothetical changes between the second document and the modified document; 
receiving a selection of the change score or the hypothetical change score; and 
providing the change score or the hypothetical change score to a downstream system, the downstream system configured to project projecting a performance of an investment associated with the first document in response to receiving the change score or the hypothetical change score.
The claims, therefore, recite identifying document differences, which is the abstract idea of mental processes because it involves observations, comparisons, and evaluations that can be performed by the human mind.  The additional elements of the claims are various generic computer components to implement this abstract idea (“processing apparatus”, “computer processor”, “website”, and “scheduler”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive and compare documents and send a result.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements 
Independent claim 1 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 11.  There are no additional elements recited in this claim other than the generic computer parts discussed above.
Dependent claims 2–6, 8–10, 12–16, and 18–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.
For claims 2–5 and 12–14, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the document analysis recited in claims 1 and 11 by further specifying the data source and types of documents analyzed—“data source of a government agency”, “company security filing”, “(SEC) 10K filing or a SEC 10Q filing”, “research report or a company call transcript”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 6, 15, and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the document analysis recited in claims 1 and 11 by further specifying how the changes are identified—“removing . . . common characters and . . . words”, “transforming the first document into a first list of words”, “transforming the second document into a second list of words”, “transforming the modified document and the second document”, and “transforming the first document or the second document into a fourth list of words”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 8 and 18, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the document analysis recited in claims 1 and 11 by further specifying the degree of change—“a ratio of an amount of the changes to an amount of content”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 9 and 19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the change scores recited in claims 1 and 11 by further specifying what they indicate—“future underperformance of the investment” and “future overperformance of the investment”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 10 and 20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the document analysis recited in claims 1 and 11 by further specifying the downstream systems—“a signal construction system, a portfolio optimization system, a reporting system, [or] a quantitative research system”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.


Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–6, 8–16, are 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin, U.S. Patent App. No. 2009/0070253 (“Gavin”) in view of Baron et al., U.S. Patent App. No. 2018/0089155 (“Baron”); Avery et al., U.S. Patent App. 2014/0280204 (“Avery”); and Kasravi et al., U.S. Patent App. No. 2005/0165600 (“Kasravi”).

For claim 1, Gavin teaches:
interfacing with a website to automatically retrieve a plurality of documents (¶ 26: information can be obtained from websites; ¶ 152, 167: compilation of company documents can be automated);
the downstream system configured to project a performance of an investment associated with the first document in response to receiving the change score (¶ 18–19: profile generated for assessing risks of companies; ¶ 147–148: risks are based on scores).
Gavin does not teach: A method for change in language-based textual analysis, comprising: in an information processing apparatus comprising at least one computer processor: retrieving, from the website, a first document of a first type; retrieving, from the website, a second document of the first type, the second document being subsequent in time to the first document; automatically removing sections from the first document and second document based on a change comparison to be performed; performing the change comparison to identify changes between the first document and the second document; calculating a change score based on the changes, the change score quantifying the degree of change between the first document and the second document; and providing the change score to a downstream system.
	Baron, however, teaches:
A method for change in language-based textual analysis, comprising (¶ 49: method 200): 
in an information processing apparatus comprising at least one computer processor (¶ 112: example system with processing unit)
retrieving, from the website, a first document of a first type (¶ 49: receive first version of content item; ¶ 29: content items include documents); 
retrieving, from the website, a second document of the first type, the second document being subsequent in time to the first document (¶ 50: receive second version from same device; ¶ 29: content items include documents; ¶ 54: first and second versions represent sequential order); 
performing the change comparison to identify changes between the first document and the second document (¶ 56: identify changes between first and second versions). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin by adding the ability to compare documents from Baron.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated documents—by comparing their differences—a benefit explicitly disclosed by Baron (¶ 1: need for identifying differences between updated documents and previous versions without clutter and confusion; ¶ 3: invention analyzes and presents document differences) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).
The combination of Gavin and Baron does not teach: automatically removing sections from the first document and second document based on a change comparison to be performed; calculating a change score based on the changes, the change score quantifying the degree of change between the first document and the second document; and providing the change score to a downstream system.

calculating a change score based on the changes, the change score quantifying the degree of change between the first document and the second document (¶ 20–21: change score calculated for two versions of documents); and 
providing the change score to a downstream system (¶ 45: change scores may be stored in remote locations).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin and the ability to compare documents in Baron by adding the change score from Avery.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the review of an entire document—by providing a change score for various sections—a benefit explicitly disclosed by Avery (¶ 4–5: need for less costly and time consuming document review; ¶ 6: invention determines changes and change value).  Gavin, Baron, and Avery are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
The combination of Gavin, Baron, and Avery does not teach: automatically removing sections from the first document and second document based on a change comparison to be performed.
	Kasravi, however, teaches:
automatically removing sections from the first document and second document based on a change comparison to be performed (¶ 68: common words excluded for analysis; ¶ 56: redundant words hidden).
(¶ 4: need for automating processing of texts to discover the mutual similarities and differences; ¶ 5: invention comparatively analyzes textual documents) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
For claim 2, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Gavin further teaches:
The method of claim 1, wherein the website is a data source of a government agency (¶ 51: information obtained from SEC).
For claim 3, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Gavin further teaches:
The method of claim 1, wherein the first type is a company security filing (¶ 51: SEC filings obtained). 


For claim 4, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 3 above, and Gavin further teaches:
The method of claim 3, wherein the company security filing is a Securities and Exchange Commission (SEC) 10K filing or a SEC 10Q filing (¶ 73: 10-Q and 10-K are the filings analyzed).
For claim 5, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Gavin further teaches:
The method of claim 1, wherein the first type is a research report or a company call transcript (¶ 135: transcripts of conference calls can be source information)
For claim 6, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Baron further teaches:
The method of claim 1, wherein the changes between the first document and the second document are identified by: identifying the changes as the difference between the first list of words and the second list of words (¶ 46: content can be divided up into portions, including by words, and differences identified). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the change score in Avery, and the ability to parse the documents in Kasravi by adding the ability to compare documents from Baron.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated documents—by comparing their differences—a benefit explicitly disclosed by Baron (¶ 1: need for identifying differences between updated documents and previous versions without clutter and confusion; ¶ 3: invention analyzes and presents document differences) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
Baron does not teach: removing at least one of common characters and common words from each of the first document and the second document; transforming the first document into a first list of words; and transforming the second document into a second list of words.
	Kasravi, however, teaches:
removing at least one of common characters and common words from each of the first document and the second document (¶ 68: common words excluded for analysis; ¶ 56: redundant words hidden); 
transforming the first document into a first list of words (¶ 66: non-redundant words listed; ¶ 18: lists of words extracted from the documents); and
transforming the second document into a second list of words (¶ 66: non-redundant words listed; ¶ 18: lists of words extracted from the documents).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the change score in Avery, and the ability to compare documents in Baron by adding the ability to parse the documents as in Kasravi.  One of ordinary skill in the art would have been motivated to (¶ 4: need for automating processing of texts to discover the mutual similarities and differences; ¶ 5: invention comparatively analyzes textual documents) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
For claim 8, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Baron further teaches:
The method of claim 1, wherein the degree of change is based on a ratio of an amount of the changes to an amount of content in the second document (¶ 64: change can be characterized by percentage of content item modified).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the change score in Avery, and the ability to parse the documents in Kasravi by adding the ability to determine a change ratio from Baron.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated documents—by comparing their differences—a benefit explicitly disclosed by Baron (¶ 1: need for identifying differences between updated documents and previous versions without clutter and confusion; ¶ 3: invention analyzes and presents document differences) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
For claim 9, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Gavin further teaches:
The method of claim 1, wherein a low change score indicates future underperformance of the investment, and a high change score indicates future overperformance of the investment (¶ 22: investigation or change in leadership would indicate increased risk; ¶ 73: investigations reflected in 10-Qs and 10-Ks; ¶ 74–87: officer changes reflected in 10-K; ¶ 148–149: lower risk factors indicates better score, which is used to rate companies).
For claim 10, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Gavin further teaches:
The method of claim 1, wherein the downstream systems include at least one of a signal construction system, a portfolio optimization system, a reporting system, and a quantitative research system (¶ 19: profiles sent to investment companies)
For claim 11, Gavin teaches:
executing a scheduler to retrieve a plurality of documents from a data source according to automated scheduling (¶ 26: information can be obtained from websites; ¶ 152, 167: compilation of company documents can be automated; ¶ 171: updates can be done periodically)
the downstream system configured to project a performance of an investment associated with the first document in response to receiving the change score or the hypothetical change score (¶ 18–19: profile generated for assessing risks of companies; ¶ 147–148: risks are based on scores).
Gavin does not teach: A method for change in language-based textual analysis, comprising: in an information processing apparatus comprising at least one computer processor: retrieving, from the data source, a first document of a first type; retrieving, from the data source, a second document of the first type, the second document first document representing different times; automatically removing sections from the first document and second document based on a change comparison to be performed; performing the change comparison to identify changes between the first document and the second document; calculating a change score based on the identified changes; presenting the first document and the second document with the identified changes; receiving a selection of at least one of the identified changes in the first document to generate a modified document, the modified document being generated from the first document by disregarding the selected identified change in the first document; identifying hypothetical changes between the second document and the modified document; receiving a selection of the change score or the hypothetical change score; and providing the change score or the hypothetical change score to a downstream system.
	Baron, however, teaches:
A method for change in language-based textual analysis, comprising (¶ 49: method 200): 
in an information processing apparatus comprising at least one computer processor (¶ 112: example system with processing unit)
retrieving, from the data source, a first document of a first type (¶ 49: receive first version of content item; ¶ 29: content items include documents); 
retrieving, from the data source, a second document of the first type, the second document first document representing different times (¶ 50: receive second version from same device; ¶ 29: content items include documents; ¶ 54: first and second versions represent sequential order); 
performing the change comparison to identify changes between the first document and the second document (¶ 56: identify changes between first and second versions); 
presenting the first document and the second document with the identified changes (¶ 75: user interface presents changes); 
receiving a selection of at least one of the identified changes in the first document to generate a modified document, the modified document being generated from the first document by disregarding the selected identified change in the first document (¶ 76: user can select changes to accept or reject; ¶ 90: rejection or modification input, and content item updated); 
identifying hypothetical changes between the second document and the modified document (¶ 56: identify changes between first and second versions)
receiving a selection of the change . . . or the hypothetical change . . . (¶ 68: temporary and previous versions can be compared prior to sending change data). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin by adding the ability to compare documents from Baron.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated documents—by comparing their differences—a benefit explicitly disclosed by Baron (¶ 1: need for identifying differences between updated documents and previous versions without clutter and confusion; ¶ 3: invention analyzes and presents document differences) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).
The combination of Gavin and Baron does not teach: automatically removing sections from the first document and second document based on a change comparison to be performed; calculating a change score based on the identified changes; the change score or the hypothetical change score; providing the change score or the hypothetical change score to a downstream system.
Avery, however, teaches:
calculating a change score based on the identified changes (¶ 20–21: change score calculated for two versions of documents);
the change score or the hypothetical change score (¶ 20–21: change score calculated for two versions of documents)
providing the change score or the hypothetical change score to a downstream system (¶ 45: change scores may be stored in remote locations).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin and the ability to compare documents in Baron by adding the change score from Avery.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the review of an entire document—by providing a change score for various sections—a benefit explicitly disclosed by Avery (¶ 4–5: need for less costly and time consuming document review; ¶ 6: invention determines changes and change value).  Gavin, Baron, and Avery are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
The combination of Gavin, Baron, and Avery does not teach: automatically removing sections from the first document and second document based on a change comparison to be performed.
	Kasravi, however, teaches:
automatically removing sections from the first document and second document based on a change comparison to be performed (¶ 68: common words excluded for analysis; ¶ 56: redundant words hidden).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the ability to compare documents in Baron, and the change score in Avery by adding the ability to parse the documents as in Kasravi.  One of ordinary skill in the art would have been motivated to (¶ 4: need for automating processing of texts to discover the mutual similarities and differences; ¶ 5: invention comparatively analyzes textual documents) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
For claim 12, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 11 above, and Gavin further teaches:
The method of claim 11, wherein the data source is a website of a government agency (¶ 51: information obtained from SEC).
For claim 13, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 11 above, and Gavin further teaches:
The method of claim 11, wherein the first type is a company security filing (¶ 51: SEC filings obtained). 
For claim 14, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 13 above, and Gavin further teaches:
The method of claim 13, wherein the company security filing a Securities and Exchange Commission (SEC) 10K filing or a SEC 10Q filing (¶ 73: 10-Q and 10-K are the filings analyzed).


For claim 15, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 11 above, and Baron further teaches:
The method of claim 11, wherein the changes between the first document and the second document are identified by: identifying the changes as the difference between the first list of words and the second list of words (¶ 46: content can be divided up into portions, including by words, and differences identified).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the change score in Avery, and the ability to parse the documents in Kasravi by adding the ability to compare documents from Baron.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated documents—by comparing their differences—a benefit explicitly disclosed by Baron (¶ 1: need for identifying differences between updated documents and previous versions without clutter and confusion; ¶ 3: invention analyzes and presents document differences) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
The combination of Gavin and Baron does not teach: removing at least one of common characters and common words from each of the first document and the second document; transforming the first document into a first list of words; and transforming the second first document into a second list of words.

removing at least one of common characters and common words from each of the first document and the second document (¶ 68: common words excluded for analysis; ¶ 56: redundant words hidden); 
transforming the first document into a first list of words (¶ 66: non-redundant words listed; ¶ 18: lists of words extracted from the documents); and
transforming the second first document into a second list of words (¶ 66: non-redundant words listed; ¶ 18: lists of words extracted from the documents).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the change score in Avery, and the ability to compare documents in Baron by adding the ability to parse the documents as in Kasravi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated documents— by automating their comparison—a benefit explicitly disclosed by Kasravi (¶ 4: need for automating processing of texts to discover the mutual similarities and differences; ¶ 5: invention comparatively analyzes textual documents) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
For claim 16, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 11 above, and Baron further teaches:
The method of claim 11, wherein the hypothetical changes are identified by: identifying the hypothetical changes as the difference between the third list of words and the fourth list of words (¶ 46: content can be divided up into portions, including by words, and differences identified).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the change score in Avery, and the ability to parse the documents in Kasravi by adding the ability to compare documents from Baron.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated documents—by comparing their differences—a benefit explicitly disclosed by Baron (¶ 1: need for identifying differences between updated documents and previous versions without clutter and confusion; ¶ 3: invention analyzes and presents document differences) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
The combination of Gavin and Baron does not teach: removing at least one of common characters and common words from each of the modified document and the second document; transforming the modified document and the second document; and transforming the first document or the second document into a fourth list of words.


removing at least one of common characters and common words from each of the modified document and the second document (¶ 68: common words excluded for analysis; ¶ 56: redundant words hidden); 
transforming the modified document and the second document (¶ 66: non-redundant words listed; ¶ 18: lists of words extracted from the documents); and
transforming the first document or the second document into a fourth list of words (¶ 66: non-redundant words listed; ¶ 18: lists of words extracted from the documents).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the change score in Avery, and the ability to compare documents in Baron by adding the ability to parse the documents as in Kasravi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated documents— by automating their comparison —a benefit explicitly disclosed by Kasravi (¶ 4: need for automating processing of texts to discover the mutual similarities and differences; ¶ 5: invention comparatively analyzes textual documents) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
For claim 18, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 11 above, and Baron further teaches:
The method of claim 11, wherein the hypothetical change score is based on a ratio of an amount of the hypothetical changes to an amount of content in the first document or the second document (¶ 64: change can be characterized by percentage of content item modified).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the change score in Avery, and the ability to parse the documents in Kasravi by adding the ability to determine a change ratio from Baron.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated documents—by comparing their differences—a benefit explicitly disclosed by Baron (¶ 1: need for identifying differences between updated documents and previous versions without clutter and confusion; ¶ 3: invention analyzes and presents document differences) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
For claim 19, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 11 above, and Gavin further teaches:
The method of claim 11, wherein a low hypothetical change score indicates future underperformance of the investment, and a high hypothetical change score indicates future overperformance of the investment (¶ 22: investigation or change in leadership would indicate increased risk; ¶ 73: investigations reflected in 10-Qs and 10-Ks; ¶ 74–87: officer changes reflected in 10-K; ¶ 148–149: lower risk factors indicates better score, which is used to rate companies).
For claim 20, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 11 above, and Gavin further teaches:
The method of claim 11, wherein the downstream systems include at least one of a signal construction system, a portfolio optimization system, a reporting system, and a quantitative research system (¶ 19: profiles sent to investment companies)
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on September 1, 2020 have been fully considered but they are not persuasive.
First, Applicant first argues that the claims do not recite the abstract idea of “mental processes” because the claims recite in part “interfacing with a website to automatically retrieve a plurality of documents” and “executing a scheduler to retrieve a plurality of documents from a data source according to automated scheduling”.  Retrieving documents automatically or according to a schedule, however, could still be performed by a human alone, even if the claims do so through a website or a scheduler.  Applicant responds that this interpretation reads out the necessary software which extends beyond mere mental processes.  Claims that are performed on a computer, however, can still recite the abstract idea of mental processes.  See MPEP 2106.04(a)(2)(III)(C).  The use of website interfacing and a scheduler in the claimed invention is 
Next, Applicant argues that the claimed invention is integrated into a practical application because it provides the technical solution to the problem of analyzing changes between documents and using the analysis to project performance of an investment.  This solution being provided, however, is a solution to the mental problem of determining differences between documents and the commercial problem of projecting the performance of an investment.  The abstract idea is therefore merely being made more efficient by being applied to generic computer technology.  Applicant responds that the legal standard is not whether claims are directed to generic computer technology, but rather whether claims achieve a technical improvement over prior art solutions.  As explained above, however, the improvement provided by the claims is not a technical improvement, but an improvement to the abstract idea of determining document differences.  The technology is only being used to implement the mental processes, rather than improving the technology itself in any way.  Thus, claims 1–6, 8–16, and 18–20 do not include additional elements sufficient to integrate the claims into a practical application.  
Finally, Applicant argues that the claimed invention recites significantly more than the judicial exception, again, because it provides the technical solution to the problem of generating data for a downstream server to perform data analysis.  As explained above, however, this solution being provided is a solution to the mental problem of parsing data to pass along for analysis.  The abstract idea is therefore merely being made more efficient by being applied to generic computer technology, and the technology is only being used to implement mental processes, rather than improving the technology itself in any way.  Thus, claims 1–6, 8–16, and 18–20 do not include additional elements sufficient to integrate the claims into a practical application.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on September 1, 2020 with respect to claims 1 and 11 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the combination of Gavin (U.S. Patent App. No. 2009/0070253) and Baron (U.S. Patent App. No. 2018/0089155) fails to disclose the limitation “the downstream system configured to project a performance of an investment associated with the first document in response to receiving the change score”.  Applicant explains that Gavin discloses identifying risks based on changes to a single document, and thus does not disclose evaluating the performance of an investment using a change score or any indication of changes between two documents.  Baron, however, is cited to disclose identifying changes between two documents (¶ 56: “Comparison module 136 can then compare the first version and the second version (step 206). This can include identifying changes (e.g., differences) between the first version and the second version of the content item.”).  Gavin is then cited to disclose determining risk based on various data, including changes to certain documents (¶ 147–148: “In one example, each factor that is compiled and analyzed is attributed a score. . . . A low overall score indicates a lower number of risk factors were found, while a higher score indicates that a higher number of risk factors associated with the company were found.”; ¶ 73: “Restatements can be seen in the financial filings by looking for 10-Qs and 10-Ks denoted as 10-Q/A and 10-K/A. There should be an explanation in the amended filing describing why it is amended or restated. . . . Internal control problems can be found by looking at management's report on internal controls in the 10-Qs and 10-Ks. If there are no problems then there is no need to note it. . . . Significant account changes will also often be included in the MD&A section, or a 10-K Wizard search . . ..”).  Thus, the cited references, in combination, 
Applicant further argues that Baron contradicts automatically removing sections from the documents based on a comparison to be performed.  As discussed further in the rejection under 35 U.S.C. 103 above, however, Kasravi (U.S. Patent App. No. 2005/0165600) discloses removing certain document sections for the purpose of more effectively automating their comparison (¶ 4: “What is thus needed in the art is an automated system and method for the natural language processing of textual data so as to discover . . . mutual similarities or divergences . . ..”).  Although Baron may be directed to determining whether words were added or deleted, it does not teach away from the techniques of Kasravi.  The analysis in Gavin would still be made more effective by parsing through the documents as explained in Kasravi.
Regarding claim 11, Applicant further argues that Baron fails to disclose the limitation “identifying hypothetical changes between the second document and the modified document”.  As explained above, however, Baron discloses identifying changes between two documents (¶ 56: “Comparison module 136 can then compare the first version and the second version (step 206). This can include identifying changes (e.g., differences) between the first version and the second version of the content item.”).  And, merely repeating steps does not have patentable significance unless a new or unexpected result is expected.  See MPEP 2144.04(VI)(B) (citing In re Harza, 274 F.2d 669 (CCPA 1960)).   Because Baron discloses comparing changes between documents, it would therefore have been obvious to do so between the modified document and second document as well.  Thus, the cited references, in combination, disclose “identifying hypothetical changes between the second document and the modified document”.

Applicant’s remaining arguments with respect to claims 1 and 11 have been considered but are moot because the arguments do not apply to the references being used in the current rejection under 35 U.S.C. 103.
Applicant has amended claims 1 and 11 and argues that the combination of Gavin, Baron, and Lavoie (U.S. Patent App. 2005/0015716) does not disclose these additional limitations.  Claims 1 and 11, however, are currently rejected under 35 U.S.C. 103 over Gavin in view of Baron, Avery (U.S. Patent App. 2014/0280204), and Kasravi.  Thus, Applicant’s remaining arguments with respect to claims 1 and 11 are moot.
Applicant argues that the dependent claims 6, 15, and 16 are allowable by virtue of their dependence on claims 1 and 11, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1 and 11 are currently rejected under 35 U.S.C. 103 over Gavin in view of Baron, Avery, and Kasravi.  Thus, Applicant’s arguments with respect to claims 6, 15, and 16 are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Lavoie et al., U.S. Patent App. 2005/0015716, discloses a system for comparing two different financial documents.
Glover, U.S. Patent App. No. 2012/0136862, discloses a system for categorizing, displaying, and updating changes between documents.  
Valdyanathan et al., U.S. Patent App. No. 2018/0053255, discloses a system and method for analyzing and forecasting performance of assets based on impacting factors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you 



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696